Citation Nr: 0024118	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a foot fungus.

5.  Entitlement to service connection for a sinus condition.

6.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1981 
and from November 1990 to June 1991.  He served in the 
Southwest Asian (SWA) theater of operations during the 
Persian Gulf War from January 6, 1991 to May 20, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran's claim of entitlement to service connection for 
hypertension is the subject of the REMAND portion of this 
opinion.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran either 
incurred or aggravated a right inguinal hernia during 
service.

2.  There is no medical evidence of a nexus between the 
veteran's current ankle condition and any in-service injury.

3.  A current foot fungus condition is not shown.

4.  There is no medical or lay evidence showing that the 
veteran incurred sinusitis while in-service.

5.  There is no medical evidence linking the veteran's 
current sinus condition to any in-service disease.

6.  With regard to joint pain, the medical evidence does not 
establish that the signs or symptoms became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of at 
least 10 percent disabling following separation from service.

7.  The veteran has not presented sufficient evidence of 
objective indications of a chronic memory loss disability.

8.  There is no evidence that the veteran sustained either 
joint pain or memory loss while in-service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a right inguinal hernia is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).

2.  The claim of entitlement to service connection for 
residuals of a right ankle injury is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).
3.  The claim of entitlement to service connection for a foot 
fungus is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

4.  The claim of entitlement to service connection for a 
sinus condition is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

5.  The claim of entitlement to service connection for a 
disability manifested by joint pain, to include as due to an 
undiagnosed illness, is not well-grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991); Neumann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000), slip op. at 13; VAOPGCPREC 4-99 
(May 3, 1999); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

6.  The claim of entitlement to service connection for a 
disability manifested by memory loss, to include as due to an 
undiagnosed illness, is not well-grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991); Neumann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000), slip op. at 13; VAOPGCPREC 4-99 
(May 3, 1999); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
each issue of this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

With regard to Persian Gulf veterans' claims for service 
connection based on undiagnosed illnesses, Title 38 U.S.C.A. 
Section 1117 provides in pertinent part as follows:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
* * *
(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint pain, signs or symptoms involving the respiratory 
system, sleep disturbances, and other symptoms, provided that 
such disability (i) became manifest either during active duty 
in the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

Like a direct service connection analysis, the threshold 
question in a claim for service connection based on an 
undiagnosed illness requires a determination of whether the 
claim is well-grounded.  38 U.S.C.A. § 5107.  A well-grounded 
claim for benefits pursuant to 38 U.S.C.A. § 1117 requires 
(1) evidence that the claimant is a Persian Gulf veteran; (2) 
evidence of objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in 38 C.F.R. § 3.317(b); (3) that the signs or 
symptoms became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of at least 10 percent not later than 
December 31, 2001; and (4) that such symptoms cannot be 
attributed to any known clinical diagnosis.  See Neumann v. 
West, No. 98-1410 (U.S. Vet. App. July 21, 2000), slip op. at 
13.  This decision found that a requirement articulated by 
VA's General Counsel for a well-grounded claim for 
undiagnosed illness that there be a nexus between the chronic 
disability and the undiagnosed illness impermissibly added a 
limitation to the statute.  Id., at 12.  Cf. VAOPGCPREC 4-99 
(May 3, 1999). 

Evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well-grounded claim as to each of those elements 
may depend upon the nature and circumstances of the 
particular claim.  For purposes of the second element, 
objective indications of chronic disability may be 
established by lay evidence if the claimed indications are of 
a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  A veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources. VAOPGCPREC 4-99 (May 3, 1999).  

Entitlement to service connection for residuals of an 
inguinal hernia

The veteran contends that he incurred a right inguinal hernia 
in 1978 while in basic training at Fort Jackson, South 
Carolina; he further alleges that he underwent a right 
inguinal hernia repair in March 1990 and that he currently 
sustains resultant intermittent soreness in that region.  A 
December 1996 VA general medical examination report shows 
that the veteran does not currently incur a hernia but it 
notes the presence of a surgical scar in the right groin 
"from a right inguinal hernia surgery."  

The veteran's right groin post-surgical scar is sufficient 
medical evidence of a current disability and thus the first 
Caluza element of a well-grounded claim is satisfied.  
However, there is no medical evidence that the veteran either 
incurred or aggravated a right inguinal hernia during 
service.  The veteran's service medical records (SMRs) 
indicate that in July 1978 he was seen for complaints of pain 
in the groin radiating up to his abdomen following the 
lifting of a heavy object.  The examiner's notes state 
specifically, "no hernia or bulging" and a diagnosis of 
"abdominal muscle strain" was given.  No further follow up 
is indicated in the veteran's SMRs and there is no medical 
evidence in this case which shows that the veteran's March 
1990 hernia repair was necessitated by a hernia incurred in 
March 1978 or at any other time during the veteran's active 
duty service.  The veteran's lay testimony that he incurred a 
right inguinal hernia during basic training is insufficient 
to well-ground his claim because the diagnosis of a hernia 
requires appropriate medical expertise and it has not been 
indicated that he possesses the requisite medical knowledge 
to be able to opine on a matter involving medical principles 
or medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation).  Absent medical evidence 
that the veteran either incurred or aggravated a right 
inguinal hernia while in-service, the Board must deny his 
claim of entitlement to service connection for that condition 
as not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Entitlement to service connection for residuals of a right 
ankle injury

The veteran contends that he incurred a broken right ankle in 
April 1992.  This injury, he alleges, was facilitated by 
weakness in his right ankle following an in-service ankle 
sprain.  His SMRs reveal that he was treated for an ankle 
injury in April 1980 at Fort Campbell and note that he 
incurred no swelling or loss of motion.  X-rays were reported 
as negative.  No further in-service follow up is indicated.  
An October 1994 VA treatment report shows that the veteran 
complained of right ankle pain and that he stated to the 
examiner that he broke his right ankle in January 1993.  

The December 1996 VA general medical examination report 
indicates the veteran had no tenderness or swelling 
bilaterally in the ankles.  Ankle range of motion was 
bilaterally equal, with the following measurements noted:  
dorsiflexion - 10 degrees; plantar flexion - 40 degrees.  
While the examiner recorded a diagnosis of "joint pain 
affecting the ankles, hips, knees, and shoulders," he did 
not indicate that the veteran's current right ankle pain is 
in any way related to his April 1980 in-service ankle injury.  
Absent medical evidence of a nexus between the veteran's 
current ankle condition and any in-service injury, the Board 
must find that his claim of entitlement to service connection 
for residuals of a right ankle injury is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).


Entitlement to service connection for a foot fungus

The veteran testified at his May 2000 hearing before the RO 
that he developed a foot fungus within six months of his 
return from the Persian Gulf.  He further testified that a 
diagnosis had never been rendered regarding his foot 
condition but that he had been self-treating it with Tinactin 
or Lotrimin.  

The December 1996 VA general medical examination report shows 
that the veteran related to the examiner that he had incurred 
itchiness between his toes and occasional water blisters.  On 
physical examination, the examiner noted "no evidence of a 
skin rash in his feet today" but proffered a diagnosis of 
"recurrent foot fungus."  As the veteran has that 
diagnosis, service connection is not warranted for a skin 
disorder as an undiagnosed illness due to PGW service

As to service connection on a direct basis, while the VA 
examiner's diagnosis of recurrent foot fungus suffices to 
establish a current disability, there is no nexus opinion 
tying the fungus infection to service as required under 
Caluza.  Moreover, it could be found that the diagnosis 
itself is based entirely on the veteran's subjective medical 
history and it is not supported by any medical evidence in 
the record showing treatment or clinical findings of such a 
condition.  Absent such evidence, the Board must deny the 
veteran's claim of entitlement to service connection for a 
foot fungus as not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

Entitlement to service connection for a sinus condition

The veteran testified at his May 2000 hearing that he did not 
incur sinus symptoms until after his return from the Persian 
Gulf.  A review of the veteran's SMRs reveals that he did not 
complain of (and neither was he treated for) a sinus 
condition while he was on active duty.  His December 1996 VA 
general medical examination report indicates that he 
sustained no sinus tenderness and no other sinus 
symptomatology was noted, although the examiner proffered a 
diagnosis of "chronic sinusitis."  Because there is no 
medical or lay evidence showing that the veteran incurred 
sinusitis while in-service, and further, because there is no 
medical evidence linking the veteran's current sinus 
condition to any in-service disease, the Board must deny the 
veteran's claim for entitlement to service connection for a 
sinus condition as not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

Entitlement to service connection for a disability manifested 
by joint pain, to include as due to an undiagnosed illness; 
entitlement to service connection for a disability manifested 
by memory loss, to include as due to an undiagnosed illness

At his May 2000 hearing, the veteran testified that that he 
incurs swelling and pain in his knees, ankles, elbows, and 
hands.  With regard to memory loss, the veteran testified as 
follows:  

I walk from here to there and sometimes I 
may have to turn around and come back 
just to think about, you know, what I 
went over there for.  

Transcript of Hearing at page 18.  The veteran's SMRs do not 
include documentation of treatment for (or complaints of) 
either the joint symptoms as currently described by the 
veteran or memory loss.  At his December 1996 VA general 
medical examination, the veteran demonstrated mild tenderness 
bilaterally in his knees, but no tenderness in his ankles, 
shoulders, and hips.  Range of motion measurements were 
bilaterally equal for all joints examined, with the following 
results:  shoulders - 180 degree flexion; 160 degree 
abduction; 90 degree external rotation; and 90 degree 
internal rotation;  knees - 140 degree flexion; hips - 45 
degree abduction; 125 degree flexion.  The examiner noted 
that bilateral ankle x-rays were normal and a rheumatoid 
factor test was negative; he offered the following relevant 
diagnoses:  "joint pain affecting the ankles, hips, knees, 
and shoulders; possible Persian Gulf syndrome with memory 
loss and joint pain."  A December 1996 VA mental disorder 
examination report shows the veteran's insight and judgment 
were unimpaired and his cognition and memory were intact.  

Under a Persian Gulf War undiagnosed illness analysis, the 
Board finds that the veteran's claims of entitlement to 
service connection for joint pain and memory loss are not 
well-grounded.  With regard to joint pain, the medical 
evidence does not establish that the signs or symptoms became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of at least 10 percent disabling following separation 
from service.  See 38 C.F.R. § 4.71a; a minimum 10 percent 
rating is mandated for the following limitations of motion :  
leg (knee) - flexion limited to 60 degrees; extension limited 
to 10 degrees (Diagnostic Codes 5260 and 5261); arm 
(shoulder) - motion limited to shoulder level (20 percent 
criterion under Diagnostic Code 5201); thigh (hip) - flexion 
limited to 45 degrees (Diagnostic Code 5252); ankle - 
moderate limitation of motion (Diagnostic Code 5271).  
Further, rheumatoid arthritis has been ruled out (Diagnostic 
Code 5002) and there is no x-ray evidence substantiating the 
presence of degenerative arthritis (see Diagnostic Codes 5003 
and 5010).  

With regard to memory loss, the veteran's claim must fail as 
not well-grounded because he has not presented evidence of 
objective indications of a chronic memory loss disability.  
As stated above, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources. VAOPGCPREC 4-
99 (May 3, 1999).  While the veteran has testified that he 
has incurred difficulties with his memory, in the December 
1996 VA mental disorder examination report the examiner notes 
that the veteran's memory is intact.  The examiner's finding 
does not demonstrate that the veteran's objective indications 
of memory loss are capable of verification and there is no 
other evidence fulfilling this requirement.  For the above 
reasons, the Board must deny the veteran's claim of 
entitlement to service connection for joint pain and memory 
loss as due to an undiagnosed illness as not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Neumann v. West, No. 98-
1410 (U.S. Vet. App. July 21, 2000), slip op. at 13; 
VAOPGCPREC 4-99 (May 3, 1999).

Under a direct analysis, the veteran's claim for entitlement 
to service connection for joint pain and memory loss cannot 
pass Caluza muster because there is no evidence that the 
veteran sustained either of these conditions while in-
service.  For this reason, the Board must deny the veteran's 
service connection claim for these conditions as not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


ORDER

The claim of entitlement to service connection for residuals 
of a right inguinal hernia is denied as not well-grounded.

The claim of entitlement to service connection for residuals 
of a right ankle injury is denied as not well-grounded.

The claim of entitlement to service connection for a foot 
fungus is denied as not well-grounded.

The claim of entitlement to service connection for a sinus 
condition is denied as not well-grounded.

The claim of entitlement to service connection for a 
disability manifested by joint pain, to include as due to an 
undiagnosed illness, is denied as not well-grounded.

The claim of entitlement to service connection for a 
disability manifested by memory loss, to include as due to an 
undiagnosed illness, is denied as not well-grounded.



REMAND

At his May 2000 hearing before the Traveling Board, the 
veteran testified that he was diagnosed with hypertension in 
1992 at the Montgomery VAMC and at that time he was 
prescribed medication.  He further testified that he has also 
been treated for hypertension by his private physician, Dr. 
Justin Menafee.  There are currently no medical records in 
the veteran's claims file which document this diagnosis and 
treatment.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for hypertension since his 
separation from service in May 1991.
 
2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to the 
diagnosis of or treatment rendered for 
hypertension, including, but not limited 
to, the relevant treatment records from 
the Montgomery, Alabama VAMC and Dr. 
Justin Menafee.   

 3.  Following completion of all 
requested actions, the RO should review 
the claim, and determine whether service 
connection for hypertension can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

